Title: To Alexander Hamilton from Major Henry Lee, 22 October 1779
From: Lee, Henry
To: Hamilton, Alexander



Monmouth [New Jersey] Octr. 22d. 79
My dear Sir

I received your two letrs announcing your object route & wishes. I sent to you at Lewis-town two pilots—one of them Captain Johnston from whom you may know more than from any other, as he was particularly active.
The enemy’s strength at the hook consists in two 64, the Europa & Russell—the Raisonable, Renown Roebuck & Romulus.
Besides these they have a few frigates & some armed Schooners. They have sunk ten hulks in the outer channel & have more ready to be sunk some of those sunk have got afloat & reached shore.
They have also two fire ships. My latest accounts from New York, mention that all was attention & labor among the troops. Works are erecting on both sides the narrows & on Governor’s island.

Head quarters in Long-island— Evacuation of Rhode island not yet taken place.
A vessel got in on the 16th from Georgia; since whose arrival, the two 64 & the Renown have fallen down to N York.
The troops have embarked from the Hook & gone to the City.
I construe these movements as indicatory of the Count’s withdraw from the Coast. Do write me whenever you may hear certainly from the fleet.
You will regularly be informed of what passes here.
I am dear sir   Your affy.
Henry Lee jun

